Title: To Alexander Hamilton from George Washington, 18 November 1795
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Philadelphia 18th. Novr. 1795

Having no doubt that the petition contained in the enclosed Gazette, will make its appearance in the Virginia Assembly; and nearly as little of its favourable reception in that body, I resolved to give you the perusal of it, at this moment.

But my principal view in writing to you now, is, to request that you would desire young Fayette and his Tutor to proceed to this place without delay; having resolved, unless some powerful reasons can be suggested to the contrary, to take them at once into my family.
The young gentleman must have experienced some unpleasant feelings already from being kept at a distance from me, and I feel as unpleasantly as he can do, from the same cause.
Very sincerely & affectionately   I am Yours

Go: Washington
Colo. Hamilton.

